[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-14004                  ELEVENTH CIRCUIT
                                                              MAY 25, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                                CLERK

                       Agency Nos. A088-488-390,
                             A088-488-386

HOPE KAREKEZI,
ANDY MATHE,
SHAMMAH AIMEE KAREKEZI,
THULANI NKOSANA MATHE,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 25, 2010)

Before DUBINA, Chief Judge, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:
       Petitioner Hope Karekezi, her sons, Andy Mathe and Thulani Nkosana

Mathe, and her daughter, Shammah Aimee Karekezi, through counsel, seek review

of a decision of the Board of Immigration Appeals (“BIA”), affirming the

immigration judge’s (“IJ’s”) order dismissing their application for asylum 1 and

withholding of removal.2 In her appeal, Karekezi argues that the BIA erred in

finding that she had not suffered past persecution. She asserts that the BIA did not

consider the cumulative effect of the incidents on her and her family, which

included more than a few isolated incidents of verbal harassment or intimidation.

She next contends that the IJ applied an incorrect standard for finding that she did

not have a well-founded fear of future persecution. Karekezi asserts that the BIA

erred in finding that she failed to demonstrate that she was unable or unwilling to

avail herself of the protections of the South African police and the United Nations

High Commission for Refugees.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Here, because the BIA did not expressly adopt


       1
        Although Karekezi’s sons and daughter are also named petitioners, their claims are
based on derivative status. Accordingly, the petitioners will collectively be referred to as
“Karekezi.”
       2
         Karekezi has abandoned her claim for withholding of removal because she does not
challenge the BIA’s denial on appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005).
                                               2
the IJ’s order, we review the BIA’s order. We review the BIA’s legal

determinations de novo. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir.

2007).

         We review the BIA’s factual determinations under the substantial evidence

test and will affirm if the decision “is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1256 (internal

quotation marks omitted). Under the substantial evidence test, we can reverse a

finding of fact by the BIA “only when the record compels a reversal; the mere fact

that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc).

         An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The U.S. Attorney General

or the Secretary of the Department of Homeland Security has discretion to grant

asylum if the alien meets the INA’s definition of “refugee.” See INA § 208(b)(1),

8 U.S.C. § 1158(b)(1). A “refugee” is:

         any person who is outside any country of such person’s nationality . . .
         , and who is unable or unwilling to return to, and is unable or
         unwilling to avail himself or herself of the protection of, that country
         because of persecution or a well-founded fear of persecution on
         account of race, religion, nationality, membership in a particular
         social group, or political opinion.

                                            3
INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A).

      “To establish asylum [eligibility] based on past persecution, the applicant

must prove (1) that she was persecuted, and (2) that the persecution was on account

of a protected ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.

2006); see also 8 C.F.R. § 208.13(b).

      In determining whether the applicant has suffered past persecution, the BIA

must consider the cumulative impact of the alleged incidents of persecution.

Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007). While the INA

does not define “persecution,” we have indicated that it is an “extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation.”

Sepulveda, 401 F.3d at 1231 (internal quotation marks omitted). In other words,

“mere harassment does not amount to persecution.” Id. (internal quotation marks

and alteration omitted).

       A showing of past persecution creates a rebuttable presumption of a

well-founded fear of future persecution. Sepulveda, 401 F.3d at 1231. However, if

an alien has not established past persecution, she bears the burden of proving that

she has a well-founded fear of future persecution by showing that: (1) the applicant

fears persecution in her country on account of a protected ground; (2) there is a

reasonable possibility that she will suffer such persecution if she were to return to

her country; and (3) she is unable or unwilling to avail herself of the protection of
                                           4
her country because of such fear. Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1291

(11th Cir. 2006) (citing 8 C.F.R. § 208.13(b)(2)(i)). A “well-founded fear of

future persecution” must be both “subjectively genuine and objectively

reasonable.” Silva, 448 F.3d at 1236 (quoting Al Najjar, 257 F.3d at 1289).

      An asylum applicant can establish a well-founded fear of future persecution

by presenting “specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” the statutorily listed factor. Al

Najjar, 257 F.3d at 1287 (internal quotation marks omitted). Alternatively, an

applicant can establish a well-founded fear of persecution by establishing that there

is a pattern or practice of persecution of persons similarly situated on account of

the statutorily listed factor. 8 C.F.R. § 208.13(b)(2)(iii).

      We conclude from the record that substantial evidence supports the BIA’s

determination that Karekezi did not suffer past persecution in South Africa because

the telephone calls and letters that she received, along with the two visits to her

mother by strange men, an incident where a man aggressively approached her

outside of her home, and an incident where two strange men went to her daughter’s

school did not rise to the level of persecution. Contrary to Karekezi’s contention,

the BIA considered the cumulative effects of the facts of her case. Moreover,

because we review only the BIA’s decision in which it applied the proper standard



                                            5
for determining whether Karekezi had a well-founded fear of future persecution,

we will not review the IJ’s reasons for denying Karekezi’s application for asylum.

      We also conclude from the record that substantial evidence supports the

BIA’s determination that Karekezi did not have an objectively reasonable fear of

future persecution because she has not received any threats, verbal or otherwise,

since arriving in the United States, and she failed to demonstrate that there was a

reasonable possibility that she will be persecuted upon return to South Africa.

Because Karekezi has failed to demonstrate that there is a reasonable possibility

that she will be persecuted upon return to South Africa, she has failed to

demonstrate that she is unable or unwilling to avail herself of the protections of the

pertinent authorities in South Africa.

      For the above-stated reasons, we deny Karekezi’s petition for review.

      PETITION DENIED.




                                           6